Appeals from an order of the Supreme Court at Special Term, entered February 16, 1952, in Albany County, insofar as it denied a motion by relator for an order vacating the Referee’s report and an order which appointed him and appointing a new referee. In a prior decision (280 App. Div. 627) the Appellate Division withheld decision as to this part of the order, awaiting the main appeal.
Order entered February 16, 1952, insofar as it denies the motion to vacate and set aside the appointment, report, and opinion of the Referee affirmed, without costs. Memorandum: This court has heretofore reversed the order *1003of February 16, 1952, insofar as it denied relator-appellant's motion to set aside the ex parte order fixing the Referee’s fees. (280 App. Div. 627.) While we do not approve of the methods employed by the Referee, after his report was completed and signed, in attempting to obtain his compensation, we find no conduct on the part of the Referee which warrants vacating his appointment and setting aside his report and opinion.